NOTE: This order is nonprecedential.

  mnlteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Circuit

                MICHAEL S. POWELL,
                Plaintiff-Cross Appellant,
                            v.
          THE HOME DEPOT U.S.A., INC.,
               Defendant-Appellant.


                    2010-1409, -1416


   Appeals from the United States District Court for the
Southern District of Florida in case no. 07-CV-B0435,
Judge Daniel T.K. Hurley.


                     ON MOTION


                       ORDER
    Michael S. Powell moves without opposition to with-
draw Alexander D. Brown as principal counsel and to
substitute Donald R. Dunner. The Home Depot U.S.A.,
Inc. moves without opposition for a 30-day extension of
time, until October 30, 2010, to file its principal brief.
   Upon consideration thereof,
   IT IS ORDERED THAT:
POWELL v. HOME DEPOT                                      2

      The motions are granted.
                                 FOR THE COURT


      SEP 21 2010                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Alexander D. Brown, Esq.
    Donald R. Dunner, Esq.
    George M. Sirilla, Esq.
                                      u.s. eouJ~~~PEALS FOR
s21                                     THE FEDERAL CIRCUIT

                                          SEP 21 2010
                                            JAN HORBALY
                                               ClERK